SUN CAPITAL ADVISERS TRUST Sun Capital Investment Grade Bond Fund Supplement dated March 8, 2011 To the Initial Class and Service Class Prospectuses, each dated May 1, 2010 This supplement provides information relating to replacing the portfolio managers for the Sun Capital Investment Grade Bond Fund (the “Fund”).Effective immediately, the section in the Initial Class and Service Class Prospectuses captioned “Fund Summaries – Fixed Income Funds – Sun Capital Investment Grade Bond Fund – Portfolio Management” on page 62 of both the Initial Class and Service Class Prospectuses is hereby deleted and replaced in its entirety with the following: Portfolio Manager: Title with the Subadviser Manager Since John W. Donovan Managing Director The following replaces the portfolio manager information in its entirety for the Fund under “About the Portfolio Managers” on page 104 in the Initial Class Prospectus and page 105 in the Service Class Prospectus: Fund Fund Manager(s) Manager since Positions during past five years Sun Capital Investment Grade Bond Fund John W. Donovan Managing Director, Sun Capital Advisers LLC, since 2002.Joined Sun Life Financial in 2001. Sun Capital Investment Grade Bond Fund3/2011
